Citation Nr: 0516025	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and her grand-daughter


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942, July 1942 to January 1943, and August 1945 to February 
1946.  He was a prisoner of war from July 1942 to January 
1943.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO severed service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  In a decision entered in January 2003, the RO granted 
service connection for the cause of the veteran's death based 
upon medical evidence of atherosclerotic or ischemic heart 
disease substantially contributing to the veteran's death, 
service personnel records showing that the veteran was a POW 
of the Japanese government for more than 30 days, and lay 
evidence of edema of the lower extremities during captivity.

2.  In March 2003, the RO proposed severing service 
connection for the cause of the veteran's death because some 
of the lay evidence relating to claimed swelling or edema of 
the lower extremities or feet during captivity was 
fraudulent; an RO decision in June 2003 effectuated the 
severance.

3.  The evidence on file at the time of the RO's January 2003 
decision granting service connection for the cause of the 
veteran's death included a physician's statement to the 
effect that the veteran's history was consistent with edema 
of the lower extremities or feet during his POW captivity; 
additional evidence received before the actual severance 
included a lay statement from the veteran's sister lending 
support to the same in-service history. 

4.  The January 2003 RO decision granting service connection 
for the cause of the veteran's death was not undebatably 
erroneous.


CONCLUSION OF LAW

The January 2003 RO decision granting service connection for 
the cause of the veteran's death did not contain clear and 
unmistakable error; the criteria for severance of service 
connection for the cause of the veteran's death are not met; 
accordingly, restoration of service connection for the cause 
of the veteran's death is warranted.  38 C.F.R. § 3.105(d) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant this appeal.  Therefore, no further notice or 
development is needed with respect to this case.

Factual Background

The veteran service in the Philippine Commonwealth Army 
during World War II, to include a period of service as a 
prisoner of was (POW) from July 1942 to January 1943.  He 
died in June 1999.  The appellant is the veteran's surviving 
spouse.

In September 2000, the RO received from the appellant a claim 
for service connection for the cause of the veteran's death. 

The veteran's death certificate shows that the veteran died 
in June 1999 of cardiorespiratory arrest to due septic shock 
and multiple organ failure, with and underlying cause of 
community acquired pneumonia, and with an other significant 
cause contributing to death of amenoscleotic [sic] heart 
disease.  A June 1999 private treatment record and chest X-
ray report includes impressions of cardiomegaly with 
pulmonary congestive changes and edema, and atheromatous 
aorta.

In a two-page May 2001 letter, a private physician noted the 
veteran's history as indicated in his service department POW 
record that he had malaria and another undocumented illness 
that he stated made him weak during his capture and 
imprisonment.  He also sustained a bullet wound on the 
forehead during combat and other physical injuries due to 
torture from the Japanese.  The physician further asserted 
that although not recorded, the veteran developed swelling of 
the ankles and joints while he was at the concentration camp.   
In the examiner's view, the exact nature of such a complaint 
could not be determined; however, it could be inferred that 
vitamin deficiency, particularly Beri-beri, could be a 
contributing factor.  He noted that the poor nutrition and 
living conditions at the camp predisposed the prisoners to 
such ailments.  The physician noted that the veteran's death 
certificate indicated that he had atherosclerotic heart 
disease.  He opined that this was a chronic condition that 
the veteran might have acquired many years back, even as far 
as his military days.  He elaborated that the veteran 
suffering from such a condition made him vulnerable to sudden 
death triggered by other illnesses, which in the veteran's 
case was an overwhelming infection.   

The May 2001 private physician's description of the veteran's 
POW experience accurately reflects the information of 
contained in service department affidavits associated with 
the claims file and signed by the veteran in November 1945 
and February 1946.  The private physician was also accurate 
in noting that the service department documentation (i.e., 
the in-service affidavits) did not document that the veteran 
had swollen ankles while he was a POW.

In August 2001, the RO received an affidavit from Mr. F.A., 
verified to have been a POW during the same time frame as the 
veteran.  He indicated that, among other things, he 
personally knew the veteran during their incarceration, and 
that they both contracted various diseases and became 
malnourished during captivity.  Among many other assertions, 
he indicated that he saw and observed the veteran's swollen 
legs during captivity.

In January 2003, the RO granted the appellant's claim for 
service connection for the cause of the veteran's death.  At 
that time, the RO found the veteran's atherosclerotic heart 
disease was related to his service, and particularly to his 
prisoner of was experience.  The RO considered the medical 
evidence of atherosclerotic or ischemic heart disease, the 
veteran' prisoner of war experience for more than 30 days, 
and of Mr. F.A.'s affidavit to the effect that the veteran 
had swelling of the lower extremities during incarceration.  
The RO found this testimony credible since Mr. F.A. was also 
a prisoner of war at the time which the veteran was held 
captive.  At this point in time, a presumptions of service 
connection for atherosclerotic heart disease was applicable 
for a veteran who was a prisoner of war for more than 30 days 
and was shown to have had edema of the lower extremities 
during his time as a POW.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  (As will be noted below, the criteria were revised 
in October 2004 so that a showing of edema of the lower 
extremities is no longer required for the presumption of 
service connection for atherosclerotic heart disease to take 
effect.)

Also in January 2003, the RO received a report of a field 
investigation regarding the appellant's claim for service 
connection for the cause of the veteran's death.  This 
investigation included a deposition from Mr. F. A. that he 
did not recall the veteran's name and did not recall that the 
veteran was once his companion in prison camp.  He said that 
when he signed the affidavit in support of the appellant's 
claim for service connection for the cause of the veteran's 
death he did not know the entire contents of the affidavit. 

In March 2003, the RO proposed to sever service connection 
for the cause of the veteran's death.  The primary basis for 
the proposed severance was that the affidavit from Mr. F.A. 
indicating that he saw veteran to have swollen feet during 
his POW internment was fraudulent.  The appellant was 
provided 60 days to submit evidence on the issue of why 
service connection for the cause of the veteran's death 
should not be severed.

In April 2003, the RO received an affidavit from the 
veteran's sister, stating that the veteran (her brother) 
experienced swelling of the feet during his POW internment 
and that she personally attended to his needs after his 
release from the POW camp, at which time she attended to his 
needs and illnesses, including his swollen feet.  

In May 2003, the RO received an affidavit from Mr. A.B., an 
individual claiming to be a former POW.  He indicated that he 
and the veteran served as POWs together and that they both 
contracted beriberi while POWs in the same camp.  In a June 
2003 memorandum, the RO asserted that this individual had no 
POW status, though he was a veteran.

Also in June 2003, the RO severed service connection for the 
cause of the veteran's death.  The basis for severance was 
that the affidavit from Mr. F.A. was fraudulent; that the 
affidavit from Mr. A.B. was not true because he had not been 
a POW; and that, in light of the fraudulent evidence of 
record, the affidavit from the veteran's sister was not 
credible.  Thus, in the RO's view, there was no credible 
evidence to show that the veteran had heart disease during 
service or edema of the lower extremities while he was a POW.

At a January 2004 RO hearing, the appellant testified that 
she had believed the affidavit obtained from Mr. F.A. to be 
true.  She reasserted her belief that Mr. A.B. was a POW who 
served with her husband.  She requested that the RO 
reconsider whether Mr. A.B. was a POW.  She said she had 
given the RO a document indicating that Mr. A.B. had in fact 
been a POW.  The hearing officer indicated he would try to 
check the records of Mr. A.B. again to see if he was a POW.  

In March 2004, the RO received a letter from the appellant 
conceding that the affidavit of Mr. F.A. may have "some 
taints of doubt."  Still, she contended, it was true that 
her husband served as a POW under severe conditions; that Mr. 
A.B. did serve as a POW, as had thousands of Filipinos 
soldiers with no recognition from the United States 
government; and that while the veteran's sister could not see 
his swollen feet while he was a POW, his sister could testify 
as to her care for the veteran and his condition after he was 
released from POW camp.

In July 2004, the appellant submitted a copy of an Affidavit 
for Philippine Army Personnel, stamped as printed from 
microfilm dated in April 1975, authenticated by a "records 
officer," and signed by Mr. A.B. in November 1945, showing 
Mr. A.B. to have been a prisoner of war from April 1942 to 
October 1942.  There are no obvious indicia of inauthenticity 
on the document.  Someone at the RO appears to have written 
in blue ink the words "not pertinent" on the document.

Also in July 2004, the RO received from the appellant an 
affidavit asserting that her husband was a POW, that she 
firmly believed that Mr. A.B. served as a POW with her 
husband, and that an RO employee had urged her to drop her 
claim and informed her that no matter what evidence she 
presented the RO would continue to deny her claim for 
dependency and indemnity compensation.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Regulations as in effect in the year 2003 provided that a 
veteran who was a POW for more than 30 days and had ischemic 
heart disease disabling to a degree of 10- percent or more at 
any time after service, and who had experienced localized 
edema during captivity as a POW, was entitled to a 
presumption of service connection for beriberi heart disease 
/ ischemic heart disease.  See 38 C.F.R. § 3.307(a)(5); 
3.309(c) (2003).  The regulations have since been liberalized 
and amended so that a former POW for a period of 30 days or 
more need only have had atherosclerotic heart disease at any 
time after service to a degree at least 10 percent disabling 
for the presumption of service connection to take effect.  
There is no longer a need for a showing of localized edema 
during captivity.  See 69 Fed. Reg. 60089 (October 7, 2004), 
to be codified at 38 C.F.R. § 3.309.  

Subject to limitations not applicable in the present case, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6); 38 C.F.R. § 3.105(d) (emphasis added).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
Improperly weighing and evaluating of evidence does not rise 
to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  

Analysis

Severance of service connection for the cause of the 
veteran's death is to be accomplished only where evidence 
establishes that such service connection is clearly and 
unmistakably erroneous, the burden of proof being upon the 
Government.  38 C.F.R. § 3.105(d) (emphasis added).  The 
Board finds that this burned of proof has not been met.  

Even entirely disregarding the affidavits of Mr. F.A. and Mr. 
A.B. as having no probative value, there is still a 
sufficient degree of positive evidence, when viewed in the 
context of applicable regulatory presumption of service 
connection of service connection for ischemic heart disease 
for those veterans who suffered 30 days or more of POW 
captivity (the veteran was a POW for over 5 months) and had 
localized edema, to support a claim for service connection 
for the cause of the veteran's death.  In addition to the 
medical evidence of atherosclerotic or ischemic heart disease 
substantially contributing to the veteran's death and service 
personnel records showing that the veteran was a POW of the 
Japanese government for more than 30 days, a physician's May 
2001 statement that was of record at the time of the grant of 
service connection was to the effect that the veteran's 
history was consistent with edema of the lower extremities or 
feet during his POW captivity.  Moreover, additional evidence 
received before the actual severance included a lay statement 
from the veteran's sister lending support to the same in-
service history, which is probative and supportive on the 
point of whether the veteran had lower extremity edema while 
a POW, and stands unrebutted.  The board finds that the 
physician's statement is probative medical evidence that 
supports a finding of  lower extremity edema during the 
period of time in question.  A reasonable fact-finder could 
also choose to believe the veteran's sister's account that 
the veteran had swollen feet after being released from POW 
camp, and may find this to be sufficient evidence of 
localized edema of the lower extremities during his time as a 
POW.  From there, a presumption of service connection for 
ischemic heart disease takes effect under 38 C.F.R. §§ 3.307 
and 3.309, as in effect either before or after revisions 
published in October 2004.  Such heart disease is listed as 
an other significant condition contributing to death in the 
veteran's death certificate, and is clearly documented in the 
veteran's terminal treatment records.  The well-written and 
well-supported May 2001 private medical opinion indicates 
such heart disease to be a plausible cause of the veteran's 
death, and plausibly to be linked to the veteran's service as 
a POW.  

In view of the foregoing, the Board finds that the January 
2003 RO decision granting service connection for the cause of 
the veteran's death was not undebatably erroneous.  
Accordingly, that decision did not contain clear and 
unmistakable error and the criteria for severance of service 
connection for the cause of the veteran's death are not met.  
It follows that restoration of service connection for the 
cause of the veteran's death is warranted.  38 C.F.R. 
§ 3.105(d) (2004).

In closing, the Board notes that no decision of the RO has 
been premised on a finding that the appellant herself has 
submitted a fraudulent claim, and that the evidence falls far 
short of a showing beyond a reasonable doubt that the 
appellant has knowingly made or caused to be made or 
conspired, combined, aided, or assisted in, agreed to, 
arranged for, or in any way procured the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by VA.  
See 38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901; Trilles v. 
West, 13 Vet. App. 314, 320-22, 326-27 (2000).  At most, it 
appears that the affiant Mr. F.A, submitted a fraudulent 
affidavit on behalf of the appellant, perhaps with her 
knowledge, perhaps not.  In light of the foregoing, the Board 
finds that the RO has properly adjudicated the issue as one 
of severance for service connection rather than forfeiture of 
VA compensation benefits based on fraud.


ORDER

Restoration of service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


